                 Case 14-50979-BLS           Doc 82     Filed 01/27/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11
REVSTONE INDUSTRIES, LLC, et al.,1                              Case No. 12-13262 (BLS)
                             Reorganized Debtors.               Jointly Administered

FRED C. CARUSO, solely in his capacity as                       Adv. No. 14-50979 (BLS)
the Revstone/Spara Litigation Trustee for the
Revstone/Spara Litigation Trust,

                             Plaintiff,
         v.

AMI MORTON FABRICATION, LLC,

                             Defendant.

                 JUDGMENT AGAINST AMI MORTON FABRICATION, LLC

         In accordance with the Order Regarding Memorandum Orders [Adv. D.I. 76] entered on

February 6, 2019 in the above-captioned adversary proceeding (the “Adversary Proceeding”),

which provides (among other things) that this Court shall enter final judgment in the Adversary

Proceeding in favor of Plaintiff Fred C. Caruso, in his capacity as the Revstone/Spara Litigation

Trustee for the Revstone/Spara Litigation Trust, and against Defendant AMI Morton Fabrication,

LLC, if the United States District Court for the District of Delaware (“District Court”) adopts

this Court’s proposed findings of fact and conclusions of law in Caruso v. Scott Hofmeister, Case

Nos. 18-00207 and 18-00208 (CFC) (D. Del.) (“Scott Hofmeister Actions”); and the District




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
numbers are: Revstone Industries, LLC (7222); Spara, LLC (6613); Greenwood Forgings, LLC (9285);
and US Tool & Engineering, LLC (6450). The location of the Debtors’ headquarters and the service
address for each Debtor is: Revstone Industries, LLC, et al., c/o Huron Consulting Group Inc., PO Box
1720, Birmingham, MI 48012, Attn: John C. DiDonato, Chief Restructuring Officer.



DOCS_LA:325334.1 73864/023
                 Case 14-50979-BLS            Doc 82    Filed 01/27/21    Page 2 of 2



Court having adopted this Court’s proposed findings of fact and conclusions of law in the Scott

Hofmeister Actions,

        IT IS HEREBY ORDERED AND ADJUDGED as follows:

        1. Judgment is hereby entered against Defendant AMI Morton Fabrication, LLC and in

             favor of Plaintiff Fred C. Caruso, in his capacity as the Revstone/Spara Litigation

             Trustee for the Revstone/Spara Litigation Trust, in the total principal amount of

             $180,000.00 (“Principal Amount”) with respect to the First Claim for Relief set forth

             in the complaint [Adv. D.I. 1] filed in the Adversary Proceeding.

        2. Post-judgment interest on the Principal Amount shall accrue and be payable by

             Defendant AMI Morton Fabrication, LLC to Plaintiff Fred C. Caruso, in his capacity

             as the Revstone/Spara Litigation Trustee for the Revstone/Spara Litigation Trust, at

             the prevailing federal rate pursuant to 28 U.S.C. § 1961 from the date of entry of this

             Judgment to the date the Principal Amount is paid in full.

        3. Pursuant to the Order Regarding Memorandum Orders [Adv. D.I. 76] entered on

             February 6, 2019 in the Adversary Proceeding, Defendant AMI Morton Fabrication,

             LLC has consented to entry of this Judgment by the Court and has waived all rights to

             appeal or otherwise challenge entry of this Judgment.




      Dated: January 27th, 2021 Wilmington,
      Delaware                                    BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                                  -2-
DOCS_LA:325334.1 73864/023
